Per Curiam.
Appellant, John George Boyko, was indicted for first-degree murder and convicted of second-degree murder in 1952, for which he was duly sentenced to life imprisonment in the State Prison. On May 10, 1968, he initiated a petition for postconviction relief, which was denied on October 15, 1968. On November 14, 1969, he was released from prison on parole.
Appellant makes the following claims: (1) That the court erred in submitting issues of first- and second-degree murder to the jury rather than manslaughter, as the evidence was insufficient to support a conviction for either degree of murder; (2) that two incriminating statements made by the accused to police officers (one of which was offered without objection by the prosecution and one of which was offered by the accused himself) were involuntarily made; and (3) that he was denied effective assistance of counsel, primarily because counsel failed to assert the defense of insanity. We have carefully examined the record and conclude that each of these claims is without merit.
Affirmed.